UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6790



JOHN HENRY WEST,

                                            Plaintiff - Appellant,

         versus

D. A. BASS, Acting Personnel Director; P. A.
TERRANGI; CORRECTIONAL OFFICER ELEY; MR.
MOHEAD,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    T. S. Ellis, III, District
Judge. (CA-96-511)

Submitted:   October 31, 1996         Decided:   September 29, 1997

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Henry West, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his 42 U.S.C. § 1983 (1994) complaint as frivolous. We have re-

viewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm the dismissal substan-

tially on the reasoning of the district court. West v. Bass, No.
CA-96-511 (E.D. Va. Apr. 20, 1996). In addition, we note that

Appellant's claim that a female correctional officer saw him while

he was urinating was properly dismissed for failure to allege any
routine or regular invasion of his privacy. See Strickler v.

Waters, 989 F.2d 1375, 1387-88 (4th Cir. 1993). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2